Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species I, drawn to Figs. 1-41 in the reply filed on 09/07/2022 is acknowledged. The traversal is on the ground(s) that the Species II-VII pertain to the operations of the apparatus of Species |. This is not found persuasive because while the Applicant, for example, indicates on Page 9, 40069 of the Specifications filed 10/16/2020 that Figure 41 is specifically drawn to Fig. 2 above which does positively cite associated figures, the Applicant has chosen to outline the Species II-VI on page 9, in (0070-0073, that each respective species applies to a block diagram or flow charts pertains which both pertain to an air management device and an air management apparatus according to an and “other/another embodiments’, and not the embodiments described above, as in the example; further the Species Il-VIl does not require the all physical limitations of the elected invention, but pertains to methods of use separate from the elected species, as outlined by the Applicant themselves in the original Specifications filed 10/16/2020, with the additional burden previously outlined in the Restriction/Election Requirement filed 08/03/2022.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement

On 4/20/2021 the Applicant submitted an IDS with a list of copending applications; however, the Applicant has repeatedly submitted the exact same IDS on 11/21/2022, 11/23/2022, and 12/07/2022. The Applicant is being asked to cease submitting redundant IDS forms. Only the original IDS of copending applications submitted on 4/20/2021 will be considered.

Claim Objections

Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “wherein a second impeller is installed in the lift platform to pressurize passage”, which the Examiner believes the passage in question is the previously claimed branch air flow passage of claim 13, of which claim 18 ultimately depends from.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “wherein a second impeller is installed in the lift platform to pressurize passage”, which the Examiner believes the passage in question is the previously claimed branch air flow passage of claim 13, of which claim 18 ultimately depends from.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “wherein a second impeller is installed in the lift platform to pressurize passage”, which the Examiner believes the sentence to be incomplete, and missing the word “the” between the words “pressurize” and “passage”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR20130043980), hereinafter referred to as Hwang, in view of Hwang et al (KR20180123642), hereinafter referred to as Hwang ‘642.

Regarding claim 1, Hwang (KR20130043980) shows an air management device, comprising: a housing (Fig. 1) configured to be seated over a floor of a livable space (Fig. 1 – housing comprises of a base 2 that is configured to be seated over a floor of a livable space), and having a heat exchanger (8, Fig. 6) provided therein; at least one primary impeller (80, Fig. 8 – the at least one primary impeller is the upper impeller located in the housing) for heat-exchanged air to flow inside the housing (Fig. 6); and a pop-up duct (26, Fig. 6) housed inside the housing (Fig. 6), the pop-up duct having discharge vents (Fig. 6 – element 29 splits the airflow into two discharge vents 27 on either side of element 29) and configured to protrude above a surface of the housing (Fig. 6) to discharge heat exchanged air delivered by the at least one primary impeller through the discharge vents (Fig. 6).  
However, Hwang lacks showing at least one retractable fan having a pop-up duct.
	Hwang ‘642 (KR20180123642), an air conditioner, is in the same field of endeavor as Hwang which is an air conditioner.
Hwang ‘642 teaches a retractable fan (127, Fig. 7) having a pop-up duct (120, Fig. 7 - As the Applicant claims element 200/200’ to be a “retractable fan” 200/200’ in the Specifications filed 10/16/2020 and as seen in Fig. 16, to be a duct with a composition of parts which does include an impeller that seemingly gives description to the element 200 to be a “fan”, the Examiner is interpreting the element of “the retractable fan” 200/200’ to be a retractable duct comprising an actual impeller, that gives the element the name “retractable fan”, but element 200/200’ is not a “fan”, but a retractable duct comprising an impeller.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Hwang ‘642 to provide at least one retractable fan having a pop-up duct, which would provide a device that can forcibly circulate air that rises and lowers to provide discharge air at different heights and angles.

Regarding claim 8, Hwang shows elements of the claimed invention as stated above in claim 1 including the pop-up duct.
However, Hwang lacks showing a secondary impeller configured to pressurize the air discharged through the pop-up duct.  
	Hwang ‘642 teaches a secondary impeller (127, Fig. 3) configured to pressurize the air discharged through the pop-up duct (120, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Hwang ‘642 to provide a secondary impeller configured to pressurize the air discharged through the pop-up duct, which would provide a device that can forcibly circulate air that rises and lowers to provide discharge air at different heights and angles.

Regarding claim 10, Hwang shows wherein the housing includes a primary impeller guide (50/70, Fig. 8) having at least one opening (72, Fig. 6/8) and installed downstream of the heat exchanger (Fig. 6), the at least one primary impeller being installed within the at least one opening (Fig. 6/8).  

Regarding claim 11, Hwang shows wherein the primary impeller guide includes a first branch air flow passage (Fig. 6 – the first branch air flow path is located approximately where the airflow arrow is located where element 70 is pointed at by the leader line) to divert the heat exchange air flowing through the at least one opening (Fig. 6), the first branch air flow passage communicating with a first connection duct (28, Fig. 6) for transferring the diverted air flow to the at least one pop-up duct (Fig. 6).  
	However, Hwang lacks showing a retractable fan.
Hwang ‘642 teaches a retractable fan (127, Fig. 7) having a pop-up duct (120, Fig. 7 - As the Applicant claims element 200/200’ to be a “retractable fan” 200/200’ in the Specifications filed 10/16/2020 and as seen in Fig. 16, to be a duct with a composition of parts which does include an impeller that seemingly gives description to the element 200 to be a “fan”, the Examiner is interpreting the element of “the retractable fan” 200/200’ to be a retractable duct comprising an actual impeller, that gives the element the name “retractable fan”, but element 200/200’ is not a “fan”, but a retractable duct comprising an impeller.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Hwang ‘642 to provide at least one retractable fan, which would provide a device that can forcibly circulate air that rises and lowers to provide discharge air at different heights and angles.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR20130043980), hereinafter referred to as Hwang (as evidenced by “https://en.wikipedia.org/wiki/Rack_and_pinion”), in view of Hwang et al (KR20180123642), hereinafter referred to as Hwang ‘642.

Regarding claim 2, Hwang shows wherein the pop-up duct is installed in a vertical duct (28, Fig. 6, ¶0038, Lines 227-228) inside the housing (Fig. 6) and configured to be lifted above a top surface of the housing (Fig. 6 – the pop-up duct is installed inside the housing and configured to be lifted above a top surface of the housing), the pop-up duct being lifted by a pinion engaged with a rack teeth and driven by a lift motor (¶0038, Lines 227-232 – the nature of a rack and pinion arrangement comprises of a rack, with teeth, and a pinion, which is gear or wheel, also with teeth, both of which engage each other to generate rotational motion (see Figure A below taken from https://en.wikipedia.org/wiki/Rack_and_pinion); the lift platform comprises elements 26/28 that also comprises of a rack and a pinion installed in the pop-up duct 26, which the rack, which comprises of teeth, engages with the teeth of the pinion, and is rotatably driven when the lift motor is driven to raise or lower the rack).  

    PNG
    media_image1.png
    566
    1873
    media_image1.png
    Greyscale

Figure A

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR20130043980), hereinafter referred to as Hwang (as evidenced by “https://en.wikipedia.org/wiki/Rack_and_pinion”), in view of Hwang et al (KR20180123642), hereinafter referred to as Hwang ‘642, in further view of Kim et al (KR20090043232), hereinafter referred to as Kim.

Regarding claim 4, Hwang shows elements of the claimed invention as stated above in claim 2 including wherein the pop-up duct is installed in a lift platform (¶0038, Line 227-232 – the lift platform, or the elevating mechanism is outlined in ¶0038) which is configured to move along the vertical duct (Fig. 6).
However, the combination of Hwang & Hwang ‘642 lacks showing the lift motor being installed on the lift platform. 
Kim (KR20090043232), an air conditioner, is in the same field of endeavor as Hwang which is an air conditioner.
Kim teaches the lift motor (152, Fig. 6) being installed on the lift platform (82, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hwang & Hwang ‘642 to incorporate the teachings of Kim to provide the lift motor being installed on the lift platform, which would provide an air conditioner capable of moving a discharge unit more stably (Page 2, Lines 48-49).

Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR20130043980), hereinafter referred to as Hwang (as evidenced by “https://en.wikipedia.org/wiki/Rack_and_pinion”), in view of Hwang et al (KR20180123642), hereinafter referred to as Hwang ‘642, in further view of Kim et al (KR20090043232), hereinafter referred to as Kim.

Regarding claim 3, Hwang shows elements of the claimed invention as stated above in claim 1 including wherein the pop-up duct is rotated by a rack teeth and a pinion engaged with the rack teeth and driven by a rotary motor (¶0038, Lines 227-232 – the nature of a rack and pinion arrangement comprises of a rack, with teeth, and a pinion, which is gear or wheel, also with teeth, both of which engage each other to generate rotational motion (see Figure A below taken from https://en.wikipedia.org/wiki/Rack_and_pinion); the lift platform comprises elements 26/28 that also comprises of a rack and a pinion installed in the pop-up duct 26, which the rack, which comprises of teeth, engages with the teeth of the pinion, and is rotatably driven when the rotary motor is driven to raise or lower the rack).  
	However, the combination of Hwang & Hwang ‘642 lacks showing a rack teeth formed around an outer surface of the pop-up duct.
Kim (KR20090043232), an air conditioner, is in the same field of endeavor as Hwang which is an air conditioner.
Kim teaches a rack teeth (183, Fig. 6) formed around an outer surface of the pop-up duct (210, Fig. 6/7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hwang & Hwang ‘642 to incorporate the teachings of Kim to provide a rack teeth formed around an outer surface of the pop-up duct, which would provide an air conditioner capable of moving a discharge unit more stably (Page 2, Lines 48-49).

Regarding claim 5, Hwang shows elements of the claimed invention as stated above in claim 3 including wherein the pop-up duct is installed in a lift platform (¶0038, Line 227-232 – the lift platform, or the elevating mechanism is outlined in ¶0038) which is configured to move along the vertical duct (Fig. 6).
However, the combination of Hwang & Hwang ‘642 lacks showing the rotary motor being installed on the lift platform.
Kim teaches the rotary motor (152, Fig. 6) being installed on the lift platform (82, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hwang & Hwang ‘642 to incorporate the teachings of Kim to provide the rotary motor being installed on the lift platform, which would provide an air conditioner capable of moving a discharge unit more stably (Page 2, Lines 48-49).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR20130043980), hereinafter referred to as Hwang, in view of Hwang et al (KR20180123642), hereinafter referred to as Hwang ‘642, in further view of Kim et al (KR20090043232), hereinafter referred to as Kim.

Regarding claim 6, Hwang shows wherein the discharge vents are formed on an outer surface area of the pop-up duct (Fig. 6 – element 29 splits the airflow into two discharge vents 27 on either side of element 29, of which is formed on an outer surface area of the pop-up duct 26).
However, the combination of Hwang & Hwang ‘642 lacks showing wherein the discharge vents are smaller than 180 degrees with respect to a center of the pop-up duct.
Kim (KR20090043232), an air conditioner, is in the same field of endeavor as Hwang which is an air conditioner.
Kim teaches wherein the discharge vents (Fig. 6 – the discharge vents are generally located at the mouth of element 80 where element 300 is located, and the discharge vents are to comprise of the physical element 300 which further divides the air flow) are smaller than 180 degrees with respect to a center of the pop-up duct (80, Fig. 6/see Annotated Figure 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hwang & Hwang ‘642 to incorporate the teachings of Kim to provide wherein the discharge vents are smaller than 180 degrees with respect to a center of the pop-up duct, which would provide an air conditioner capable of maximizing a lifting width of a discharge port unit (Page 2, Lines 48-49). 

    PNG
    media_image2.png
    428
    689
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 7, Hwang shows wherein at least one directional blade (29, Fig. 6) is provided inside the pop-up duct (Fig. 6) to set a discharge slope of air discharged through the discharge vents (Fig. 6 – the air that would normally move through the at least one directional blade 29, does meet the upstream end of the directional blade 29, which the directional blade slopes the air around the physical structure of the directional blade, to which the air is then discharge from the mouth of the discharge vent).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR20130043980), hereinafter referred to as Hwang (as evidenced by “https://en.wikipedia.org/wiki/Rack_and_pinion”), in view of Hwang et al (KR20180123642), hereinafter referred to as Hwang ‘642.

Regarding claim 9, Hwang shows wherein the pop-up duct is supported on a lift platform (¶0038, Line 227-232 – the lift platform, or the elevating mechanism is outlined in ¶0038) and is at least one of rotated or lifted by at least one motor and at least one gear provided on the lift platform (¶0038, Lines 227-232 – the nature of a rack and pinion arrangement comprises of a rack, with teeth, and a pinion, which is gear or wheel, also with teeth, both of which engage each other to generate rotational motion (see Figure A above taken from https://en.wikipedia.org/wiki/Rack_and_pinion); the pop-up duct 26 comprises of a lift platform, or an elevating mechanism, which lifts by at least one motor and at least one gear, or pinion, provided on the lift platform).
	However, Hwang lacks showing the secondary impeller being installed in a communication passage formed in the lift platform.  
	Hwang ‘642 teaches the secondary impeller (127, Fig. 3) being installed in a communication passage (Fig. 7 – the communication passage extends along the path of air flow, as seen in Fig. 7) formed in the lift platform (123, Fig. 5/6/7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Hwang ‘642 to provide the secondary impeller being installed in a communication passage formed in the lift platform, which would provide a device that can forcibly circulate air that rises and lowers to provide discharge air at different heights and angles.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR20130043980), hereinafter referred to as Hwang, in view of Hwang et al (KR20180123642), hereinafter referred to as Hwang ‘642.

Regarding claim 13, Hwang (KR20130043980) shows an air management device comprising: 
a housing (Fig. 1) configured to be seated over a floor of a livable space (Fig. 1 – housing comprises of a base 2 that is configured to be seated over a floor of a livable space), and having a heat exchanger (8, Fig. 4) provided therein; 
a first impeller (80, Fig. 8 – the first impeller is the upper impeller located in the housing) for creating an air flow inside the housing; a guide (50/70, Fig. 8) having a space (Fig. 8) in which the first impeller is installed (Fig. 8) and a branch air flow passage (see Annotated Figure 1) formed at an end of the guide (Fig. 6); and 
a pop-up duct (26, Fig. 6) housed inside the housing (Fig. 6/7), the pop-up duct configured to protrude above a surface of the housing (Fig. 6) to discharge air delivered through the branch air flow passage (Fig. 6). 
 	However, Hwang lacks showing a retractable fan inside the pop-up duct.
	Hwang ‘642 (KR20180123642), an air conditioner, is in the same field of endeavor as Hwang which is an air conditioner.
Hwang ‘642 teaches a retractable fan (127, Fig. 7) inside the pop-up duct (123, Fig. 6 - As the Applicant claims element 200/200’ to be a “retractable fan” 200/200’ in the Specifications filed 10/16/2020 and as seen in Fig. 16, to be a duct with a composition of parts which does include an impeller that seemingly gives description to the element 200 to be a “fan”, the Examiner is interpreting the element of “the retractable fan” 200/200’ to be a retractable duct comprising an actual impeller, or fan, that gives the element the name “retractable fan”, but element 200/200’ is not a “fan”, but a retractable duct comprising an impeller, or fan.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Hwang ‘642 to provide a retractable fan inside the pop-up duct, which would provide a device that can forcibly circulate air that rises and lowers to provide discharge air at different heights and angles.


    PNG
    media_image3.png
    608
    612
    media_image3.png
    Greyscale

Annotated Figure 1

Regarding claim 14, Hwang shows wherein the first impeller is a turbo fan (As the Applicant invokes a turbo fan on the bottom of Page 19 and the top of page 20 of the Specifications filed 10/16/2020 without giving the element any special definition, and understanding that Merriam-Webster defines Turbofan: “a fan that is directly connected to and driven by a turbine and is used to supply air for cooling, ventilation, or combustion”, to which the Examiner is using the broadest reasonable interpretation to understand any fan used in any ventilation device is considered to be a turbo fan; such is the case with Hwang showing the first impeller is a turbo fan) configured to suck air in a rotational axis direction and discharged in a centrifugal direction (Fig. 6 – air is sucked in, on a rotational axis, as the fan rotates, and is discharged centrifugally).  

Regarding claim 15, Hwang shows wherein the housing includes a discharge port (27, Fig. 6) formed on a front surface of the housing (Fig. 6 – the discharge port 27 is located on a front surface of the housing), and the air drawn in by the first impeller is delivered to at least one of the branch passage or to the discharge port (see Annotated Figure 1).  

Regarding claim 16, Hwang shows wherein the housing is partitioned to create a vertical duct (28, Fig. 6), the pop-up duct is installed in the vertical duct (Fig. 6, ¶0038, Lines 227-228) such that the retractable fan protrudes above a top surface of the housing when the pop-up duct is lifted (Fig. 6).  

Regarding claim 17, Hwang shows wherein the pop-up duct is rotatably installed in a lift platform (¶0038, Lines 227-232 – the lift platform comprises elements 26/28 that also comprises of a rack and a pinion installed in the pop-up duct 26, which the rack and pinion is rotated when the motor is driven to raise or lower the rack) that is lifted along a vertical flow path of the vertical duct (Fig. 6/7).  

Regarding claim 18, Hwang shows elements of the claimed invention as stated above in claim 17 including the lift platform.
However, Hwang lacks showing wherein a second impeller is installed in the lift platform to pressurize passage.
Hwang ‘642 teaches wherein a second impeller (127, Fig. 2) is installed in the lift platform (120, Fig. 7) to pressurize the passage (Fig. 7 – the branch air flow passage comprises of the passage in which air flows).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Hwang ‘642 to provide wherein a second impeller is installed in the lift platform to pressurize passage, which would provide a device that can forcibly circulate air that rises and lowers to provide discharge air at different heights and angles.

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                 

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762